Title: Record: Plymouth Court of General Sessions, Plymouth, December 1767
From: UNKNOWN
To: 


       Plymouth Ss. At his Majesty’s court of general sessions of the peace, began and held at Plymouth within and for the county of Plym­outh on the second tuesday of december being the eighth day of said month, in the eighth year of our Sovereign Lord George the third by the Grace of God of Great-Britain, France and Ireland, King, Defender of the Faith, &c. annoque Domini 1767.
       Jane Doten Dotey a late resident in Duxborough in the county of Plymouth single woman, appeared at this court and confessed that she had been guilty of the crime of fornication. The court having considered her offence (she being poor) sentence her to pay a fine of twelve shillings to his majesty, or be whipped ten stripes on her naked body, to pay costs of prosecution, and stand committed until sentence be performed.
       At said court Jane Doten late residing in Duxborough in the county of Plymouth single woman appeared, who having while pregnant, and now before this court made oath that Manuel Esseane was the father of the bastard child born of her body in September last. And after a hearing of the parties in the case. It is considered by the court that the said Manuel Esseane be adjudged to be the reputed father of the said child, that he stand charged with the maintenance thereof, that he pay the sum of three pounds, it being one half of the charge of her lying in, &c., for the first month. And also that he pay the sum of twenty one shillings, it being for keeping said child to the eleventh of december instant, that he pay costs of prosecution taxed at one pound, thirteen shillings and two pence. And also that the said Manuel enter into recognizance with two sureties in the sum of forty pounds that he shall pay quarterly until the further order of said court, at the rate of three shillings a week towards the support of said child. And also that he recognize in the like sum of forty pounds with sureties to secure and save harmless the towns of Plymouth, Duxborough and Marshfield from all charges and damages that may arise by said child. And that he stand committed until sentence be performed.
      